Citation Nr: 1207994	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 2006 for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.     

3.  Entitlement to service connection for a claimed bilateral hearing loss.  

4.  Entitlement to service connection for claimed tinnitus.    


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.        

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006, December 2007 and October 2009 of the RO.  

The issues of an increased, initial rating for the service-connected lumbar spine disability and service connection for tinnitus and bilateral hearing loss are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an April 1979 rating decision, the RO denied the Veteran's original claim of service connection for a low back disorder; he was notified of the decision and apprised of his appellate rights in a letter dated on April 20, 1979, but did not file a timely appeal. 

3.  On July 27, 2006, the RO received the Veteran's request to reopen the claim of service connection for a low back condition.    


CONCLUSIONS OF LAW

An effective date for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine earlier than July 27, 2006,  the date of the reopened claim is not assigned under the law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The letters to the Veteran dated in August 2006, January 2008, April 2008 and June 2008 furnished notice of the type of evidence needed in order to substantiate his claim for an earlier effective date, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The claim for an earlier effective date was readjudicated in the January 2009 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.

The Board finds that the duty to assist has been met.  There is no identified relevant evidence that has not been accounted for.  The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with the claims file consists of the Veteran's service treatment records, post-service medical treatment records, VA examination reports, and statements submitted by the Veteran in support of the claim. 

To the extent that this matter is denied by application of the law, there is no reasonable possibility that further assistance is required to assist the Veteran in substantiating his claim for an earlier effective date.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


2.  Law and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways:  By a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised.").  

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).


3.  Analysis

The Veteran contends that the effective date for the award of service connection for the lumbar spine degenerative disc disease and degenerative joint disease should be in 1979 when he filed his original claim of service connection. 

On January 30, 1979, the Veteran's application for service connection for a back disability was received at the RO. 

In an April 1979 rating decision, the RO denied service connection for a back disorder.  

The Veteran was notified of the decision by letter dated on April 20, 1979.  He also was informed about his right to appeal that decision.   However, he did not perfect a timely appeal.  Thus, the April 1979 rating decision became final.  See 38 U.S.C.A. § 7105(c).

On July 27, 2006, the RO received the Veteran's request to reopen the claim for service connection for a back disability.  The RO ultimately reopened the claim and granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine and assigned a 20 percent rating effective beginning on July 27, 2006.  

Significantly, for the period from 1979 to 2006, the Veteran does not assert that there in a pending claim of service connection for a back disorder.  

The provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection is the date of the application to reopen the claim supported by new and material evidence or the date entitlement arose, whichever is later.  

The Court has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

Therefore, the Board finds that the earliest possible effective date assignable for the grant of service connection for lumbar spine degenerative disc disease and degenerative joint disease is July 27, 2006 or the date of receipt of reopened claim.  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  He has not made a specific allegation of such error.


ORDER

The claim for an effective date earlier than July 27, 2006 for the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is denied by law.     


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected lumbar spine disability is necessary.  There is evidence of possible worsening since the last examination.  The VA treatment records show that that the veteran received treatment for the service-connected lumbar spine disability at a VA pain clinic and underwent a lumbar facet joint injection in February 2009.  The last VA examination was in October 2007.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the claims for service connection for hearing loss and tinnitus, the Veteran was afforded a VA audiometric examination in December 2008.  

The examiner opined that the current hearing loss and tinnitus were not medically related to the noise exposure in service.  However, the examiner did not provide an opinion as to the etiology of the claimed hearing loss and tinnitus that fully addressed the Veteran's lay assertions of noise exposure and hearing during and after service.    

Accordingly, the RO should provide the Veteran's claim folder to the examiner who conducted the December 2008 VA audiometric examination or, if unavailable, a suitable substitute in order to prepare an addendum that adequately addresses the nature and likely etiology of the current hearing loss and tinnitus.  If deemed necessary, another VA audiometric examination should be scheduled  

The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability or the claimed hearing loss and tinnitus.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Of record are VA treatment records dated from February 2008 to October 2009.  The RO should obtain the VA treatment records from the VA Healthcare System showing treatment of the service-connected lumbar spine disability and the claimed hearing loss and tinnitus since October 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any source of VA or non-VA medical treatment rendered for the service-connected lumbar spine disability and the claimed hearing loss and tinnitus.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claims.

2.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System showing treatment of the service-connected lumbar spine disability and the claimed hearing loss and tinnitus dated since October 2009.   

3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations 

The examiner should indicate whether any degenerative disc disease has required any periods of doctor prescribed bed rest.  The examiner should also indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

4.  The RO should take all indicated action to contact the examiner who conducted the December 2008 VA audiometric examination (or a suitable substitute if the examiner is not available) in order to prepare an addendum to the VA medical opinion that fully addresses the nature and likely etiology of the current bilateral hearing loss and tinnitus.   The examiner should discuss the medical evidence in the file and respond to any of the Veteran's lay assertions concerning excessive noise exposure and hearing problems during and since service.  

After reviewing the entire record, the VA examiner or suitable replace should provide an opinion as to whether it is at least as likely as not that any current hearing disability or tinnitus is due to noise exposure or another event or incident of the Veteran's period of active service.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the preparation of the medical opinion and addendum.  If deemed necessary, the RO should schedule the Veteran for a VA audiometric examination.    

5.  After completing all indicated development, the RO should readjudicate the claims to include the assignment of a separate rating on the basis of neurological manifestations related to the service-connected low back disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


